                      APPENDIX 5




Case 3:17-cv-00652-KDB-DSC Document 71-15 Filed 06/14/19 Page 1 of 2
                                                                       February 2017
Dr. Isabella Cunningham
Cases retained as an expert witness since 2009.

I have listed cases starting in 2009 until February 2017. The list of cases is updated
only once a year.


   •   *American Airlines Inc. v. Yahoo! Inc. and Overture Services Inc.,
       d/b/a/Yahoo! Search Marketing (Cantey Hanger LLP-Dallas and its
       correspondent California Law Firm) 2009
   •   Michael Angelo v. Buitoni (Pirkey Barber in Austin) 2010
   •   Merrick Pet Care v. Blue Buffalo Company, LTD. (Pirkey Barber in Austin)
       2011
   •   American Airlines v. Sabre Travel (Cantey Hanger LLP) 2011
   •   *Louisiana Fish Fry Products, Ltd. v. Bruce Foods, Inc. (Roy Kiesel, Ford
       Doody & Thurmon) 2011
   •   North American Pipe Corp. v. Benjamin Media Inc. (Schultz & Associates, P.C.)
       2011
   •   Daniel R. Castro v. Entrepreneur Media, Inc., (Latham & Watkins) 2011
   •   Robin Singh Educational Services Inc. v. Test Masters Educational Services
       Inc. (Pirkey Barber) 2011
   •   Nestle Toll House v. Log House Foods, (Mayer Brown LLP) 2011
   •   *TGIF v. Stripes, (Pirkey Barber) 2012
   •   *Eastman Chemical v. Plastipure, Inc. and Certichem, Inc. (Fritz, Byrne, Head
       & Harrison, PLLC) 2012
   •   *Peveto Companies, Ltd. v. Brakes Plus, Inc. (Wojciechowski & Associates,
       P.C.) 2013
   •   Louangel, Inc. et al. v. Darden Restaurants, Inc. (Gunn, Lee & Cave, P.C.) 2013
   •   *Kurt Tompkins et al. v. Brookstone, Inc., et al (Cantor Colburn LLP) 2013
   •   *Dines v. Toys “R” Us (Morgan, Lewis & Bockius LLP) 2014
   •   Pines Nursing Home v. RehabCare (Broad and Cassell) 2014
   •   MD Anderson Cancer Center (Pirkey Barber) 2014
   •   General Mills (Pirkey Barber) 2014
   •   *Amy’s Ice Creams, Inc. v. Amy’s Kitchen, Inc. (Pirkey Barber) 2014
   •   *U.S. Risk Insurance Group, Inc. v. United States Risk Management, LLC
       (Ford Nassen & Baldwin, P.C.) 2014
   •   Greenberg Smoked Turkeys v. Yahoo (Kilpatrick, Townsend & Stockton LLP)
       2016
   •   Loeblich et al. v. Metro Vapors, LLC (Carter, Scholer, Arnett, Mockler) 2016
   •   Fellen et al v. RehabCare et al (Broad and Cassel) 2016
   •   Jarabes Veracruzanos, Inc. v. Interbrands Group, LLC, et. al. (Norton, Rose,
       Fulbright) 2016
   •   4D Innovations, Inc. and Skipco, Inc. v. BPS Direct LLC and Water Sports, LLC
       (Pillsbury, Winthrop, Shaw, Pittman LLP) 2016
   •   *YETI Coolers, LLC v. RTIC Coolers, LLC, Jacob Jacobsen, and James Jacobsen
       (Banner & Witcoff, Ltd.) 2017
   •   PLIS v. US Risk (Almanza, Blackburn, Dickie & Mitchell LLP) 2017

      *Cases where Dr. Cunningham provided testimony at deposition or trial
 Case 3:17-cv-00652-KDB-DSC Document 71-15 Filed 06/14/19 Page 2 of 2
